Citation Nr: 1755771	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from July 1978 to July 1998. He is the recipient of the Antarctica Service Medal and the Meritorious Commendation Medal, among many others.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an April 2012 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In January 2017, the Veteran testified before the undersigned at a video conference hearing.  The transcript of the hearing is of record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran was most recently afforded a VA examination in March 2012, which is inadequate for adjudication purposes and, therefore, an additional VA examination and opinion is required. See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim . . . he must provide an adequate one").  In that regard, the Board finds that the March 2012 VA examination is internally inconsistent.  Specifically, the examiner opined that the Veteran's "claimed low back injury in [sic] is not caused by or a result of military service," and, thus, that it was less likely as not that the Veteran's claim was caused by, or aggravated by, or the result of the Veteran's active service. The examiner reasoned that "the Veteran's service treatment records are silent for any complaints or treatment of any low back injury or pain, except one comment on a flight physical on 19 Apr[il] 1990."  However, the examiner separately noted that the Veteran's service treatment records indicated an injury to his back and complaints of low back pain, as early as November 1985. The Board finds that the examiner did not provide sufficient rationale to explain the apparent contradiction.

Additionally, during the Veteran's hearing, his representative contended "that flying helicopters is associated with musculoskeletal disorders and incident of low back pain."  Board Hearing Transcript at 3.  She further stated that "[r]ecent studies have observed low back pain in pilots as well as aircrew."  Id. Following the hearing, the Veteran's representative submitted additional evidence, which she contends supports her proposition.  On remand, the VA examiner should consider this evidence in connection with the opinion rendered.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his low back condition. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran is competent to attest to observable symptomatology, to include continuity of symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back condition manifested in or is otherwise related to his military service.

In offering his or her opinion, the examiner should consider the Veteran's representative's contention that flying helicopters is associated with musculoskeletal disorders and incident of low back pain, and that recent studies have observed low back pain in pilots as well as aircrew, to include the evidence submitted with regard to that contention.  See Board Hearing Transcript at 3; see also January 20, 2017, correspondence.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


